DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3 and 5 are amended. Claim 9 is withdrawn. Claim 2 is cancelled. Claims 1 and 3-8 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 11/30/2020 are overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amaoka (US 6,114,012).

Regarding claims 1 and 3-4, Amaoka discloses a flange forming tool (figure 7, reference numeral 21) that folds a laminated prepreg structure (figure 7, reference numeral 22) over a male mandrel (column 4, lines 35-44, figure 7, reference numeral 20). The flange forming tool has a support plate (figure 7, reference numeral 23) that connects two support arms (figure 7, reference numeral 24), which are considered to meet the claim limitations of carriages, supporting two rollers that bend the sheet (column 4, lines 45-61, figure 4, reference numeral 25). The flange forming tool is lowered vertically (column 4, lines 45-61, figure 7, arrow).

Regarding claim 5, Amaoka discloses the tool is vertically lowered along the mandrel (column 4, lines 45-61, figure 7, arrow). It is evident that the rollers would continue to apply pressure to the sheet as they are lowered along the mandrel.

Regarding claims 6 and 7, it is evident that the two rollers apply pressure to the sheet at the same time since they are fixed together (figure 7).

Regarding claim 8, Amaoka discloses that the mandrel produces substantially U-shaped sheets due to its U-shaped cross section (figure 7). This is considered to be substantially complementary to the shape of a grip since applicant’s specification discloses that grips are U-shaped [0019].

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the amendments overcome the rejections relying on Boehm, however, applicant’s arguments do not address the rejections relying on Amaoka as set forth above.

Regarding claims 3-8, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.S./               Examiner, Art Unit 1747

/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748